 

Exhibit 10.9

 



AMENDMENT NO. 4

TO THE
TRANSITION TO INTERNAL MANAGEMENT AGREEMENT

 

This AMENDMENT NO. 4 to the TRANSITION TO INTERNAL MANAGEMENT AGREEMENT is made
and entered into on this 9th day of February, 2017 (this “Amendment”) by and
among, Sentio Healthcare Properties, Inc., a corporation organized under the
laws of the State of Maryland (the “Company”), Sentio Healthcare Properties OP,
L.P., a Delaware limited partnership (the “Partnership,” and together with the
Company, the “Company Parties”), Sentinel RE Investment Holdings LP, a Delaware
limited partnership (the “Investor”), and Sentio Investments, LLC, a Florida
limited liability company (the “Advisor”).

 

R E C I T A L S

 

WHERAS, the Company and the Advisor are parties to an advisory agreement
pursuant to which the day-to-day business and affairs of the Company are managed
by the Advisor (as amended from time to time, the “Advisory Agreement”);

 

WHEREAS, on February 10, 2013, the Company Parties, the Investor, and the
Advisor, entered into the Transition to Internal Management Agreement, as
amended by Amendment no. 1 and Amendment no. 2, each dated April 8, 2014, and
Amendment no. 3 dated February 24, 2015 (the “TIMA”);

 

WHEREAS, pursuant to Section 5(e)(i) of the TIMA, the Company Parties, the
Investor and the Advisor desire to continue to delay the Internalization Date
(as defined in the TIMA) as set forth below;

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.                  Amendment to Section 1. The Company Parties, the Investor
and the Advisor hereby agree that Section 1 of the TIMA shall be amended and
restated in its entirety as follows:

 

Renewal of Advisory Agreement. Subject to compliance with the requirements of
Section 8.2 of the Charter and Section 14 of the Advisory Agreement, the Company
and the Advisor will renew the Advisory Agreement upon the expiration of its
current term for successive one-year terms provided that the Advisory Agreement
or any renewal agreement thereto provides for its termination upon the
Internalization Date.

 

2.                  Amendment to Section 4. The Company Parties, the Investor
and the Advisor hereby agree that Section 4 of the TIMA shall be amended to add
Section 4(c) as follows:

 

Cap on Fee Amounts Payable to the Advisor.

 

c.    Notwithstanding any provision to the contrary in the Advisory Agreement,
during the period from February 11, 2017 through February 10, 2018 (the “Fifth
Term”) and the period from February 11, 2018 through February 10, 2019 (the
“Sixth Term”), the aggregate amount of fees payable to the Advisor pursuant to
Sections 8(a), 8(b), 8(c), 8(d) and 8(e) of the Advisory Agreement will be
limited in the aggregate as follows:

 



 

 

 

i.            During the Fifth Term, a maximum of $3,200,000 plus the Second
Extension Excess Fee Amount (the “Fifth Term Maximum Amount”). The “Second
Extension Excess Fee Amount” is $3,600,000.

 

ii.           During the Sixth Term, a maximum of $3,200,000 plus any remaining
portion of the Second Extension Excess Fee Amount not already paid to the
Advisor pursuant to Section 4(c)(i) hereof (the “Sixth Term Maximum Amount”).

 

iii.          For avoidance of doubt, during the Fifth Term and the Sixth Term,
the maximum amount of fees paid to the Advisor pursuant to Sections 8(a), 8(b),
8(c), 8(d) and 8(e) of the Advisory Agreement, for the period from February 11,
2017 through February 10, 2019, will be $10,000,000 (such amount the “Second
Maximum Extension Fee Amount”).



 

3.                  Amendment to Section 5. The Company Parties, the Investor
and the Advisor hereby agree that Section 5 of the TIMA shall be amended and
restated in its entirety as follows:

 

Internalization.

 

a.            The current intent of the Company Parties, the Advisor and the
Investor is to cause the Company to finalize the transition to an internal
management structure upon the completion of the Sixth Term.

 

b.            Subject to Section 5(e) hereof, effective upon the first day after
the end of the Sixth Term (the “Internalization Date”), the Company will effect
the acquisition of all of the Advisor’s assets that are reasonably necessary for
the management and operation of the Company’s business (such acquisition, an
“Internalization”), including, but not limited to, the assignment or other
transfer to the Company of all of the Advisor’s rights, title and interest in
any contracts with third parties that are reasonably necessary for the operation
of the Company’s business (the “Contracts”).

 

c.            Notwithstanding the Fifth Term Maximum Amount or the Sixth Term
Maximum Amount, upon an Internalization or a Liquidation Event (as defined in
the Investor Rights Agreement) prior to the Internalization Date, in addition to
any subordinated performance fee amounts earned by the Advisor in accordance
with Section 3 hereof, the Advisor shall receive a fee (the “Event Fee”) in an
amount equal to the lesser of (x) $3,000,000 and (y) the remaining portion of
the Second Maximum Extension Fee Amount not previously paid to the Advisor
during the Fifth Term or Sixth Term as of the date of the Internalization or
Liquidation Event.

 

d.           Notwithstanding Section 5(c) hereof, no Event Fee shall be paid to
the Advisor if (i) at the time of a Liquidation Event or (ii) within twelve
months of a Liquidation Event, the Advisor or any of its members, managers or
principals or affiliates of any of the foregoing (x) continues to provide
services (including in a management or advisory role, but excluding any
transition services for which the Advisor is not paid or that is otherwise
approved by the board of directors of the Company and the Investor in writing)
with respect to the Company, the acquiror of the Company or all or substantially
all of its assets, or any surviving entity resulting from such Liquidation Event
or any affiliates of the foregoing, (y) acquires or holds any equity interests
or equity securities in the Company, such acquiror, such surviving entity or
such affiliates, or (z) receives any fees, payments or other compensation (other
than the compensation contemplated by this Agreement and the Advisory Agreement
and earned prior to or upon such Liquidation Event) from the Company, such
acquiror, such surviving entity or such affiliates. In the case of Section
5(d)(ii), the Advisor shall refund such Event Fee to the Company’s equity
holders prior to such Liquidation Event.

 



 

 

 

e.           Notwithstanding Section 5(a) hereof, the Internalization Date may
be delayed as follows:

 

i.           If the Company Parties, the Investor and the Advisor agree in
writing in advance of such date to delay the Internalization Date, in which case
the Internalization Date will be the date agreed upon by the Company Parties,
the Investor and the Advisor; or

 

ii.         If the Company has not completed the employee transition in
accordance with the provisions of Section 6 hereof, or has not secured the
consents to assignment of the Contracts in accordance with the provisions of
Section 7 hereof, in which case the Internalization Date will be the first date
upon which all such conditions have been satisfied.

 

4.                  Ratification; Effect on Advisory Agreement.

 

a.                   Ratification. The TIMA and the Advisory Agreement, as
amended hereby, shall remain in full force and effect and is hereby ratified and
confirmed in all respects.

 

b.                  Effect on the Advisory Agreement. On and after the date
hereof, each reference in the TIMA to “this Agreement,” “herein,” “hereof,”
“hereunder,” or words of similar import shall mean and be a reference to the
TIMA as amended hereby.

 

c.                   Counterparts; Facsimile. This Amendment may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which, taken together, shall constitute

one and the same instrument. Original signatures hereto may be delivered by
facsimile which shall be deemed originals.

 

 

Signature page follows.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 



  THE COMPANY         Sentio Healthcare Properties, Inc.         By:  /s/ JOHN
MARK RAMSEY   Name: John Mark Ramsey   Title: President and Chief Executive
Officer               THE PARTNERSHIP         Sentio Healthcare Properties OP,
L.P.         By: Sentio Healthcare Properties, Inc.,   its general partner      
  By: /s/ JOHN MARK RAMSEY   Name: John Mark Ramsey   Title: President and Chief
Executive Officer               THE INVESTOR         Sentinel RE Investment
Holdings LP         By:

/s/ Billy Butcher

  Name: Billy Butcher   Title: Vice President               THE ADVISOR        
Sentio Investments, LLC         By: /s/ JOHN MARK RAMSEY   Name: John Mark
Ramsey   Title: Chief Executive Officer



 



 

 

